Exhibit 10.1

 

General Electric Capital Corporation
299 Park Avenue
New York, NY 10171

 

Bank of America, N.A.
300 Galleria Parkway
Suite 800
Atlanta, GA 30339

 

Barclays Bank PLC
745 Seventh Avenue
New York, NY 10019

 

 

 

 

 

JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road, Ops 2/3
Newark, DE 19713

 

Wells Fargo Bank, N.A.
2450 Colorado Ave., Suite # 3000W
Santa Monica, CA 90404

 

Credit Suisse AG, Cayman Islands Branch
Eleven Madison Avenue
New York, NY 10010-3629

 

 

 

 

 

Citigroup Global Markets Inc.
388 Greenwich Street, 17th Floor
New York, NY 10013

 

Deutsche Bank Trust Company Americas
60 Wall Street
New York, NY 10005

 

UBS Loan Finance LLC
677 Washington Blvd.
Stamford, CT 06901

 

 

 

 

 

Goldman Sachs Bank USA
200 West Street
New York, NY 10282

 

PNC Bank, National Association
4720 Piedmont Row Drive, Suite 300
Charlotte, NC 28210

 

SunTrust Bank
303 Peachtree Street, 23rd Floor
Atlanta GA 30308

 

CONFIDENTIAL

 

May 30, 2013

 

HD Supply, Inc.

3100 Cumberland Blvd., Suite 1480

Atlanta, Georgia 30339

Backstop Commitment Letter

 

Ladies and Gentlemen:

 

You have advised each of General Electric Capital Corporation (“GE Capital”),
Bank of America, N.A., Barclays Bank PLC, JPMorgan Chase Bank, N.A., Wells Fargo
Bank, N.A., Credit Suisse AG, Cayman Islands Branch, Citigroup Global Markets
Inc., on behalf of itself and Citibank, N.A., Citicorp USA, Inc., Citicorp North
America, Inc. and any of their affiliates as may be appropriate to consummate
the transactions contemplated herein, Deutsche Bank Trust Company Americas, UBS
Loan Finance LLC, Goldman Sachs Bank USA,  PNC Bank, National Association and
SunTrust Bank (each severally, a “Committed Lender”, and collectively, the
“Committed Lenders”, “we” or “us”) that HD Supply, Inc. (the “Company” or “you”)
desires to (i) enter into an amendment to that certain existing ABL Credit
Agreement, dated as of April 12, 2012 (the “ABL Facility”), among the Company,
the other Borrowers party thereto, the Lenders party thereto, GE Capital, as
Administrative Agent and U.S. ABL Collateral Agent, and GE Canada Finance
Holding Company, as Canadian Agent and Canadian Collateral Agent, substantially
in the form of Exhibit A attached hereto, with such changes thereto as are
mutually acceptable to you and each of us (the “Amendment”) and (ii) in
connection therewith, obtain

 

--------------------------------------------------------------------------------


 

Backstop Commitments (as defined herein) from the Committed Lenders. 
Capitalized terms used but not defined herein shall have the meanings assigned
to them in the ABL Facility.

 

In connection with the foregoing, each Committed Lender is pleased to advise you
of its commitment to provide a commitment (each a “Backstop Commitment”) in the
amount set forth on Annex I hereto for such Committed Lender, subject only to
the conditions set forth in the next paragraph.   In the event that you are
unable to obtain the approval of Lenders holding 100% of the Commitments under
the ABL Facility (i.e., $1,500,000,000) to the Amendment (the difference between
$1,500,000,000 and the aggregate amount of Commitments approving the Amendment
being referred to herein as the “Shortfall Amount”), each Committed Lender with
a Backstop Commitment that is in excess of the aggregate amount of the
Commitments that such Lender and/or its Affiliates under the ABL Facility shall
have agreed to vote in favor of the Amendment (the excess of any such Committed
Lender’s Backstop Commitment over its aggregate Commitments being referred to
herein as the “Available Backstop Amount”) shall increase its aggregate
Commitments under the ABL Facility by an amount equal to its Pro Rata Share (as
defined herein) of the Shortfall Amount and shall vote all of such increased
aggregate Commitments in favor of the Amendment.  For purposes of this letter
agreement (this “Commitment Letter”), “Pro Rata Share” shall mean, for any
Committed Lender with an Available Backstop Amount, the quotient, expressed as a
percentage, of such Committed Lender’s Available Backstop Amount, divided by the
Available Backstop Amounts of all Committed Lenders.  All such increases of the
Commitments of any Committed Lender with an Available Backstop Amount shall be
effectuated by means of an assignment of Commitments in accordance with the
provisions of Section 11.6(g) of the ABL Facility, without the need for any
documentation to effectuate such assignments other than as provided in the
Amendment and each Committed Lender hereby waives the three-Business Day advance
notice required pursuant to Section 11.6(g).  For the avoidance of doubt, any
Committed Lender with a Backstop Commitment that is less than or equal to the
aggregate amount of the Commitments that such Lender and/or its Affiliates under
the ABL Facility shall hold and vote in favor of the Amendment shall not be
required to increase its Commitments pursuant to the immediately preceding
sentence.

 

The respective commitments and other undertakings of the Committed Lenders under
this Commitment Letter are several and not joint.  The several commitments of
each Committed Lender hereunder are subject solely to the consummation of the
pending initial public offering of HD Supply Holdings, Inc.

 

You agree (a) to indemnify and hold harmless each of the Committed Lenders (in
their capacity as such) and their respective affiliates and the respective
officers, directors, employees, agents, members and successors and assigns of
each of the foregoing (each, an “Indemnified Person”) from and against any and
all losses, claims, damages and liabilities of any kind or nature and reasonable
and documented out-of-pocket expenses, joint or several, to which any such
Indemnified Person may become subject to the extent arising out of, resulting
from or in connection with this Commitment Letter or the Amendment, including,
without limitation, any claim, litigation, investigation or proceeding
(including any inquiry or investigation) (any of the foregoing, a “Proceeding”),
which Proceeding arises out of or in connection with this Commitment Letter or
the Amendment, regardless of whether such Indemnified Person is a party thereto,
whether or not such Proceedings are brought by you, your equity holders,
affiliates, creditors or any other third person, and to reimburse each such
Indemnified Person upon demand for any reasonable and documented out-of-pocket
legal expenses of one firm of counsel for all such Indemnified Persons, taken as
a whole and, if necessary, of a single local counsel in each

 

2

--------------------------------------------------------------------------------


 

appropriate jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) for all such Indemnified Persons, taken as a whole (and,
in the case of an actual or perceived conflict of interest where the Indemnified
Person affected by such conflict informs you of such conflict and thereafter
retains its own counsel, of another firm of counsel for all Indemnified Person
similarly situated) and other reasonable and documented out-of-pocket fees and
expenses incurred in connection with investigating or defending any of the
foregoing; provided that the foregoing indemnity will not, as to any Indemnified
Person, apply to losses, claims, damages, liabilities or related expenses (x) to
the extent they have resulted from the willful misconduct, bad faith or gross
negligence of such Indemnified Person or any of such Indemnified Person’s
Related Persons (as determined by a court of competent jurisdiction in a final
and non-appealable decision), (y) arising out of any material breach by such
Indemnified Person or any of such Indemnified Person’s Related Person of this
Commitment Letter or the ABL Facility (as determined by a court of competent
jurisdiction in a final non-appealable decision) or (z) arising out of, or in
connection with, any Proceeding that does not involve an act or omission by you
and that is brought by any Indemnified Person against any other Indemnified
Person other than any Proceeding against the relevant Indemnified Person in its
capacity, or in fulfilling its role, as an agent or arranger or similar role
under the ABL Facility, and (b) to reimburse GE Capital and each of GE Capital’s
Related Persons from time to time, upon presentation of a summary statement, for
all reasonable and documented out-of-pocket expenses (including but not limited
to expenses of GE Capital’s syndication expenses, travel expenses and reasonable
fees, disbursements and other charges of Winston & Strawn LLP and Blake, Cassels
& Graydon LLP, as U.S. and Canadian counsel to GE Capital, except allocated
costs of in-house counsel), in each case incurred by GE Capital in connection
with the preparation of this Commitment Letter and the Amendment (collectively,
the “Expenses”).  Notwithstanding any other provision of this Commitment Letter,
(i) no Indemnified Person shall be liable for any damages arising from the use
by others of information or other materials obtained through electronic,
telecommunications or other information transmission systems (including
IntraLinks or SyndTrak Online), except to the extent such damages have resulted
from the willful misconduct or gross negligence of such Indemnified Person or
any Related Person of such Indemnified Person (as determined by a court of
competent jurisdiction in a final and non-appealable decision), and (ii) neither
you nor any Indemnified Person shall be liable for any indirect, special,
punitive or consequential damages (including, without limitation, any loss of
profits, business or anticipated savings) in connection with your or its
activities related to the Amendment or this Commitment Letter; provided that
nothing contained in this clause (ii) shall limit your indemnity or
reimbursement obligations to the extent such indirect, special, punitive or
consequential damages are included in any third party claim in connection with
which such Indemnified Person is entitled to indemnification hereunder.  For
purposes hereof, a “Related Person” of an Indemnified Person means, if the
Indemnified Person is a Committed Lender or any of its affiliates, or any of
their respective officers, directors, employees, agents, members and successors
and assigns, any of such Committed Lender and its affiliates and their
respective officers, directors, employees, agents, members and successors and
assigns.

 

You acknowledge that the Committed Lenders and their respective affiliates may
be providing debt financing, equity capital or other services (including
financial advisory services) to other persons in respect of which you may have
conflicting interests regarding the transactions described herein and
otherwise.  Neither any Committed Lender nor any of their respective affiliates
will use confidential information obtained from or on behalf of you by virtue of
the transactions contemplated by this Commitment Letter or their other
relationships with you in connection with the performance by them of services
for other persons, and neither any Committed Lender nor any of their respective
affiliates will furnish any such information to other

 

3

--------------------------------------------------------------------------------


 

persons.  You also acknowledge that neither any Committed Lender nor any of
their respective affiliates have any obligation to use in connection with the
transactions contemplated by this Commitment Letter, or to furnish to you,
confidential information obtained by them from other persons.

 

As you know, some or all of the Committed Lenders, together with their
respective affiliates, are full service securities firms engaged, either
directly or through their respective affiliates, in various activities,
including securities trading, commodities trading, investment management,
financing and brokerage activities and financial planning and benefits
counseling for both companies and individuals.  In the ordinary course of these
activities, the Committed Lenders and their respective affiliates may actively
engage in commodities trading or trade the debt and equity securities (or
related derivative securities) and financial instruments (including bank loans
and other obligations) of the Company and other companies that may be the
subject of the arrangements contemplated by this Commitment Letter for their own
account and for the accounts of their customers and may at any time hold long
and short positions in such securities.  The Committed Lenders and their
respective affiliates may also co-invest with, make direct investments in, and
invest or co-invest client monies in or with funds or other investment vehicles
managed by other parties, and such funds or other investment vehicles may trade
or make investments in securities, loans or other instruments of the Company or
other companies that may be the subject of the arrangements contemplated by this
Commitment Letter or engage in commodities trading with any thereof.

 

The Committed Lenders and their respective affiliates may have economic
interests that conflict with those of the Company.  You agree that each
Committed Lender will act under this Commitment Letter as independent contractor
and that nothing in this Commitment Letter or otherwise will be deemed to create
an advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Committed Lender and you and your stockholders or your and their
respective affiliates with respect to the transactions contemplated by this
Commitment Letter.  You further acknowledge and agree that you are responsible
for making your own independent judgment with respect to such transactions and
the process leading thereto.  You acknowledge and agree that (i) the
transactions contemplated by this Commitment Letter are arm’s-length commercial
transactions between the Committed Lenders and the Company, (ii) in connection
therewith and with the process leading to such transactions each Committed
Lender is acting solely as a principal and not as agent or fiduciary of the
Company and your management, stockholders, creditors or any other person, (iii)
no Committed Lender has assumed an advisory or fiduciary responsibility or any
other obligation in favor of you with respect to the transactions contemplated
hereby or the process leading thereto (irrespective of whether any Committed
Lender or any of its respective affiliates have advised or are currently
advising you on other matters) except the obligations expressly set forth in
this Commitment Letter and (iv) you have consulted your own legal and financial
advisors to the extent you deemed appropriate.  Please note that the Committed
Lenders and their respective affiliates do not provide tax, accounting or legal
advice.  You hereby waive and release any claims that you may have against the
Committed Lenders (in their capacity as such) with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transactions contemplated by this Commitment Letter.

 

This Commitment Letter and the commitments hereunder shall not be assignable by
you without the prior written consent of the Committed Lenders (and any
attempted assignment without such consent shall be null and void), is intended
to be solely for the benefit of the parties hereto (and the Indemnified
Persons), is not intended to confer any benefits upon, or create any

 

4

--------------------------------------------------------------------------------


 

rights in favor of, any person other than the parties hereto (and the
Indemnified Persons) and is not intended to create a fiduciary relationship
among the parties hereto.  Any and all obligations of each Committed Lender
hereunder may be performed and any and all rights of each Committed Lender
hereunder may be exercised by or through any of its affiliates or branches;
provided that with respect to the commitments, any assignments thereof to an
affiliate or branch will not relieve such Committed Lender from any of its
obligations hereunder unless and until such affiliate shall have funded the
portion of the commitment so assigned.  This Commitment Letter may not be
amended or any provision hereof waived or modified except by an instrument in
writing signed by the affected Committed Lender and you.  This Commitment Letter
may be executed in any number of counterparts, each of which shall be an
original and all of which, when taken together, shall constitute one agreement. 
Delivery of an executed counterpart of a signature page of this Commitment
Letter by facsimile transmission or other electronic transmission (i.e., a “pdf”
or “tiff”) shall be effective as delivery of a manually executed counterpart
hereof.

 

Each of the parties hereto agrees that this Commitment Letter is a binding and
enforceable agreement (subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or law)) with respect to the subject matter
contained herein.

 

THIS COMMITMENT LETTER AND THE RIGHTS AND DUTIES OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF
CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY
APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY
RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER OR THE PERFORMANCE OF
SERVICES HEREUNDER.

 

Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York City,
New York County, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Commitment Letter and the Fee
Letter, or the transactions contemplated hereby, and agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal court,
(b) waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Commitment Letter or the
transactions contemplated hereby, in any such New York State court or in any
such Federal court and (c) waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.  Each of the parties hereto agrees to commence any such
action, suit, proceeding or claim either in the United States District Court for
the Southern District of New York or in the Supreme Court of the State of New
York, New York County located in the Borough of Manhattan.

 

5

--------------------------------------------------------------------------------


 

This Commitment Letter is delivered to you on the understanding that this
Commitment Letter and its terms or substance shall not be disclosed, directly or
indirectly, to any other person or entity (including other lenders,
underwriters, placement agents, advisors or any similar persons) except (a) to
Bain Capital, LLC, Carlyle Investment Management, LLC and Clayton, Dubilier &
Rice, LLC, and your and their respective officers, directors, employees,
attorneys, accountants and advisors on a confidential and need-to-know basis,
(b) if the Committed Lenders consent in writing to such proposed disclosure
(such consent not to be unreasonably withheld) or (c) pursuant to the order of
any court or administrative agency in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process or, to the extent requested or required by governmental and/or
regulatory authorities, in each case based on the reasonable advice of your
legal counsel (in which case, you agree, to the extent practicable and not
prohibited by law, to notify us of the proposed disclosure in advance of such
disclosure and if you are unable to notify us in advance of such disclosure,
such notice shall be delivered to us promptly thereafter to the extent permitted
by law); provided that (i) you may disclose the Commitment Letter and its
contents in any public filing relating to the Amendment and the pending initial
public offering of common stock of HD Supply Holdings, Inc. or and in any filing
relating to any of the foregoing in a manner to be mutually agreed upon, and
(ii) you may disclose the total fees to be paid pursuant to this Commitment
Letter as part of a generic disclosure of aggregate sources and uses related to
fee amounts to the extent customary or required in marketing materials, any
proxy or other public filing or any prospectus or other offering memorandum
relating to the transactions described herein.

 

The Committed Lenders and their respective affiliates will use all confidential
information provided to them or such affiliates by or on behalf of you hereunder
solely for the purpose of providing the services that are the subject of this
Commitment Letter and shall treat confidentially all such information; provided
that nothing herein shall prevent any Committed Lender from disclosing any such
information (a) pursuant to the order of any court or administrative agency or
in any pending legal or administrative proceeding, or otherwise as required by
applicable law or compulsory legal process (in which case such Committed Lender,
to the extent permitted by applicable law, agrees (except with respect to any
routine or ordinary course audit or examination conducted by bank accountants or
any governmental bank regulatory authority exercising examination or regulatory
authority) to inform you promptly thereof), (b) upon the request or demand of
any regulatory authority purporting to have jurisdiction over such Committed
Lender or any of its affiliates (in which case such Committed Lender, to the
extent practicable and not prohibited by law, agrees (except with respect to any
routine or ordinary course audit or examination conducted by bank accountants or
any governmental bank regulatory authority exercising examination or regulatory
authority) to inform you promptly thereof and if such Committed Lender is unable
to notify you in advance of such disclosure, such notice shall be delivered to
you promptly thereafter to the extent permitted by law), (c) to the extent that
such information becomes publicly available other than by reason of improper
disclosure by such Committed Lender or any of its affiliates or any related
parties thereto in violation of any confidentiality obligations owing to the
Company or any of its subsidiaries (including those set forth in this
paragraph), (d) to the extent that such information is received by such
Committed Lender from a third party that is not to such Committed Lender’s
knowledge subject to confidentiality obligations owing to the Company or any of
its subsidiaries, (e) to the extent that such information is independently
developed by such Committed Lender, (f) to such Committed Lender’s affiliates
and such Committed Lender’s and such affiliates’ respective officers, directors,
employees, attorneys, accountants and advisors who need to know such information
in connection with the transactions described herein and are informed of the
confidential nature of such information and who agree to be bound by the terms
of this paragraph

 

6

--------------------------------------------------------------------------------


 

(or language substantially similar to this paragraph), or (g) for purposes of
establishing a “due diligence defense”.  Each Committed Lender’s obligations
under this paragraph shall automatically terminate and be superseded by the
confidentiality provisions in the ABL Facility upon the effectiveness of the
Amendment, if and to the extent such Committed Lender is a party thereto, and
shall in any event terminate upon the second anniversary of the date hereof.

 

The reimbursement provisions (if applicable in accordance with the terms
hereof), and indemnification, confidentiality (except to the extent set forth
herein), jurisdiction, governing law, absence of fiduciary relationship and
waiver of jury trial provisions contained herein shall remain in full force and
effect regardless of whether the Amendment shall be executed and delivered and
notwithstanding the termination of this Commitment Letter or any Committed
Lender’s commitments hereunder; provided that your obligations under this
Commitment Letter, other than those related to confidentiality, shall
automatically terminate and be superseded by the ABL Facility Documentation upon
the effectiveness of the Amendment, and you shall be automatically released from
all liability in connection therewith at such time.

 

We hereby notify you that pursuant to the requirements of the U.S. PATRIOT
Improvement and Reauthorization Act, Title III of Pub. L.107-56 (signed into law
October 26, 2001, as amended from time to time, the “PATRIOT Act”), the
Committed Lenders are required to obtain, verify and record information that
identifies the each Loan Party, which information includes the name, address,
tax identification number and other information regarding each Loan Party that
will allow the Committed Lenders to identify such Loan Party in accordance with
the PATRIOT Act.  This notice is given in accordance with the requirements of
the PATRIOT Act and is effective as to the Committed Lenders.

 

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter by returning to us executed
counterparts hereof not later than 6:00 p.m., New York City time, on May 31,
2013.  The several commitments of each of the Committed Lenders hereunder and
agreements contained herein will expire at such time in the event that we have
not received such executed counterparts in accordance with the immediately
preceding sentence.  You shall have the right to terminate this Commitment
Letter and the commitments of any Committed Lender hereunder with respect to the
ABL Facility at any time upon written notice to such Committed Lender and GE
Capital from you, subject to your surviving obligations as set forth in the
third to last paragraph of this Commitment Letter and to any applicable
provisions of the respective Fee Letter.  Notwithstanding acceptance of this
Commitment Letter, the commitments of the Committed Lenders herein will
automatically terminate unless the Amendment is executed and delivered and
becomes effective on or before October 15, 2013.

 

[Remainder of this page intentionally left blank]

 

7

--------------------------------------------------------------------------------


 

The Committed Lenders are pleased to have been given the opportunity to assist
you in connection with the Amendment to the ABL Facility.

 

 

Very truly yours,

 

 

 

 

 

[signature pages follow]

 

--------------------------------------------------------------------------------


 

 

General Electric Capital Corporation

 

 

 

 

 

 

By:

/s/ Steven B. Flowers

 

 

Name: Steven B. Flowers

 

 

Title: Duly Authorized Signatory

 

[Signature Page to HD Supply Commitment Letter]

 

--------------------------------------------------------------------------------


 

 

Bank of America, N.A.

 

 

 

 

 

By:

/s/ Andrew A. Doherty

 

 

Name: Andrew A. Doherty

 

 

Title: Senior Vice President

 

[Signature Page to HD Supply Commitment Letter]

 

--------------------------------------------------------------------------------


 

 

Barclays Bank PLC

 

 

 

 

 

By:

/s/ Joseph Jordan

 

 

Name: Joseph Jordan

 

 

Title: Managing Director

 

[Signature Page to HD Supply Commitment Letter]

 

--------------------------------------------------------------------------------


 

 

JPMorgan Chase Bank, N.A.

 

 

 

 

 

By:

/s/ Peter S. Predun

 

 

Name: Peter S. Predun

 

 

Title: Executive Director

 

[Signature Page to HD Supply Commitment Letter]

 

--------------------------------------------------------------------------------


 

 

Wells Fargo Bank, N.A.

 

 

 

 

 

By:

/s/ Nima Rassouli

 

 

Name: Nima Rassouli

 

 

Title: Authorized Signatory

 

[Signature Page to HD Supply Commitment Letter]

 

--------------------------------------------------------------------------------


 

 

Credit Suisse AG, Cayman Islands Branch

 

 

 

 

 

By:

/s/ William O’Daly

 

 

Name: William O’Daly

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Philipp Horat

 

 

Name: Philipp Horat

 

 

Title: Authorized Signatory

 

[Signature Page to HD Supply Commitment Letter]

 

--------------------------------------------------------------------------------


 

 

Citigroup Global Markets Inc.

 

 

 

 

 

By:

/s/ Michael Smolow

 

 

Name: Michael Smolow

 

 

Title: Director

 

[Signature Page to HD Supply Commitment Letter]

 

--------------------------------------------------------------------------------


 

 

Deutsche Bank Trust Company Americas

 

 

 

 

 

By:

/s/ Frank Fazio

 

 

Name: Frank Fazio

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Stephen R. Lapidus

 

 

Name: Stephen R. Lapidus

 

 

Title: Director

 

[Signature Page to HD Supply Commitment Letter]

 

--------------------------------------------------------------------------------


 

 

UBS Loan Finance LLC

 

 

 

 

 

By:

/s/ Vincent A. Repaci

 

 

Name: Vincent A. Repaci

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Kristine M. Shryock

 

 

Name: Kristine M. Shryock

 

 

Title: Executive Director

 

[Signature Page to HD Supply Commitment Letter]

 

--------------------------------------------------------------------------------


 

 

Goldman Sachs Bank USA

 

 

 

 

 

By:

/s/ Mark Walton

 

 

Name: Mark Walton

 

 

Title: Authorized Signatory

 

[Signature Page to HD Supply Commitment Letter]

 

--------------------------------------------------------------------------------


 

 

PNC Bank, National Association

 

 

 

 

 

By:

/s/ Scott Goldstein

 

 

Name: Scott Goldstein

 

 

Title: Senior Vice President

 

[Signature Page to HD Supply Commitment Letter]

 

--------------------------------------------------------------------------------


 

 

SunTrust Bank

 

 

 

 

 

By:

/s/ Sandra M. Salazar

 

 

Name: Sandra M. Salazar

 

 

Title: VP, Portfolio Manager

 

[Signature Page to HD Supply Commitment Letter]

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as of

the date first above written:

 

 

HD SUPPLY, INC.

 

 

By:

/s/ Ricardo Nunez

 

 

Name: Ricardo Nunez

 

Title: Senior Vice President, General Counsel

 

and Corporate Secretary

 

[Signature Page to HD Supply Commitment Letter]

 

--------------------------------------------------------------------------------


 

Annex I

 

HD Supply, Inc.

 

Backstop Commitments

 

Lender

 

Backstop Commitment Amount

 

General Electric Capital Corporation

 

$

375,000,000.00

 

Bank of America, N.A.

 

$

162,500,000.00

 

Barclays Bank PLC

 

$

162,500,000.00

 

JPMorgan Chase Bank, N.A.

 

$

162,500,000.00

 

Wells Fargo Bank, N.A.

 

$

162,500,000.00

 

Credit Suisse AG, Cayman Islands Branch

 

$

100,000,000.00

 

Citigroup Global Markets Inc.

 

$

75,000,000.00

 

Deutsche Bank Trust Company Americas

 

$

75,000,000.00

 

UBS Loan Finance LLC

 

$

75,000,000.00

 

Goldman Sachs Bank USA

 

$

50,000,000.00

 

PNC Bank, National Association

 

$

50,000,000.00

 

SunTrust Bank

 

$

50,000,000.00

 

Total

 

$

1,500,000,000.00

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

HD Supply, Inc.
$1,500 million ABL Facility
Form of Amendment to ABL Facility

 

[Attached]

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 1
TO
ABL CREDIT AGREEMENT

 

This Amendment No. 1 to ABL Credit Agreement, dated as of [            ], 2013
(this “Amendment”), is entered into by and among HD SUPPLY, INC., a Delaware
corporation (“HD Supply” or “Parent Borrower”), the other Borrowers party
hereto, the Lenders party hereto, GENERAL ELECTRIC CAPITAL CORPORATION (“GECC”),
as Administrative Agent and U.S. ABL Collateral Agent, and GE CANADA FINANCE
HOLDING COMPANY (“GE Canada”), as Canadian Agent and Canadian Collateral Agent.

 

RECITALS

 

WHEREAS, the Parent Borrower, the other Borrowers party thereto, the
Administrative Agent, the other Agents party thereto and the Lenders are parties
to that certain ABL Credit Agreement, dated as of April 12, 2012 (as amended or
otherwise modified to date, as amended hereby and as it may be from time to time
hereafter amended, restated or otherwise modified from time to time, the “Credit
Agreement”).

 

WHEREAS, the Parent Borrower and the Borrowers have requested that the
Administrative Agent and Lenders agree to certain amendments to the Credit
Agreement, all as and to the extent, and solely as and to the extent, set forth
in this Amendment and subject to the terms and conditions set forth in this
Amendment.

 

WHEREAS, the Administrative Agent and the Lenders party hereto are willing to so
amend the Credit Agreement as and to the extent, and solely as and to the
extent, and subject to the terms and conditions set forth in this Amendment.

 

WHEREAS, this Amendment shall constitute a Loan Document and these Recitals
shall be construed as part of this Amendment.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and of the Loans and other extensions of credit
heretofore, now or hereafter made to, or for the benefit of, the Borrowers by
the Lenders, the Borrowers, the other Loan Parties, the Administrative Agent,
the other Agents and the Lenders hereby agree as follows:

 

1.                                      Definitions.  Except to the extent
otherwise specified herein, capitalized terms used in this Amendment shall have
the same meanings ascribed to them in the Credit Agreement (as amended hereby).

 

2.                                      Amendments.

 

2.1.                            Each Lender signatory hereto that (a) is a
current Lender under the Credit Agreement consents to its U.S. Facility
Commitment and/or Canadian Facility Commitment,

 

--------------------------------------------------------------------------------


 

upon the effectiveness of this Amendment, being equal to the applicable amount
set forth on Schedule A hereto under the heading “New Commitment” and (b) is not
a current Lender under the Credit Agreement agrees that it shall, upon the
effectiveness of this Amendment, become a Lender under the Credit Agreement
having a U.S. Facility Commitment and/or Canadian Facility Commitment equal to
the applicable amount set forth on Schedule A hereto under the heading “New
Commitment” and shall be bound by all of the terms and conditions of the Credit
Agreement and each other Loan Document applicable to the Lenders.  To the extent
that the new U.S. Facility Commitment and/or Canadian Facility Commitment of any
Lender signatory hereto is not equal to its existing U.S. Facility Commitment
and/or Canadian Facility Commitment under the Credit Agreement, such increase or
decrease of the applicable Commitment amount shall be effectuated by means of an
assignment of Commitments in accordance with the provisions of
Section 11.6(g) of the Credit Agreement, without the need for any other
documentation to effectuate such assignments.  The Administrative Agent and
Canadian Agent shall effectuate such assignments, as applicable, among the
current Lenders and new Lenders, including by sending funding notices to the
relevant current and new Lenders.  The Lenders party hereto hereby waive the
three-Business Day advance notice required pursuant to Section 11.6(g).

 

2.2.                            Section 1.1 of the Credit Agreement is amended
by amending and restating the pricing grid in the definition of “Applicable
Margin” in its entirety to read as follows:

 

Level

 

Average
Excess
Availability

 

ABR

 

Applicable
Margin
Adjusted
LIBOR

 

Canadian
Prime Rate

 

BA Rate

 

I

 

Greater than $750.0 million

 

0.50

%

1.50

%

0.50

%

1.50

%

 

 

 

 

 

 

 

 

 

 

 

 

II

 

Less than or equal to $750.0 million but greater than $400.0 million

 

0.75

%

1.75

%

0.75

%

1.75

%

 

 

 

 

 

 

 

 

 

 

 

 

III

 

Less than or equal to $400.0 million

 

1.00

%

2.00

%

1.00

%

2.00

%

 

2.3.                            Section 1.1 of the Credit Agreement is amended
by amending and restating the pricing grid in the definition of “Commitment Fee
Percentage” in its entirety to read as follows:

 

4

--------------------------------------------------------------------------------


 

Level

 

Average Daily Used
Percentage

 

Commitment Fee Rate

 

I

 

Less than 50%

 

0.375

%

 

 

 

 

 

 

II

 

Greater than or equal to 50%

 

0.25

%

 

2.4.                            Section 1.1 of the Credit Agreement is amended
by amending and restating clause (vii) of the definition of “Eligible Inventory”
in its entirety to read as follows:

 

“(vii)                     that consists of goods which have been returned by
the buyer, other than goods that are undamaged or that are resaleable in the
normal course of business, and other than any other returned goods which are
deemed saleable following an appraisal of such goods, including inventory
appraisals conducted from time to time hereunder in accordance with the terms of
this Agreement;”.

 

2.5.                            Section 1.1 of the Credit Agreement is amended
by amending the definition of “Eligible Inventory” by deleting the word “or” at
the end of clause (xii), by deleting the period (“.”) at the end of clause
(xiii) and replacing it with a semicolon (“;”), and by adding a new clause
(xiv) as set forth below:

 

“(xiv)                 that is located on premises owned, leased or rented by a
Person that is not a Loan Party  unless the Loan Parties have delivered to the
Administrative Agent an agreement reasonably satisfactory in form and substance
to the Administrative Agent executed by the Person owning, leasing or renting
any such location pursuant to which such Person waives or subordinates any Lien
it may have on such Inventory, and agrees to permit the U.S. ABL Collateral
Agent or the  Canadian Collateral Agent, as applicable, to enter upon the
premises and remove such Inventory or to use the premises for an agreed upon
period of time to process, store and/or dispose of such Inventory; provided that
Inventory having an aggregate book value less than or equal to 3.0% of the
Borrowing Base as then in effect (based on the Borrowing Base Certificate last
delivered) shall not be excluded in any event pursuant to this clause (xiv).”

 

2.6.                            Section 1.1 of the Credit Agreement is amended
by amending and restating the definition of “Maturity Date” in its entirety to
read as follows:

 

““Maturity Date”:  the earlier of (i) [              ], 2018(1) and (ii) if
obligations under the Cash Flow Facility remain outstanding prior

 

--------------------------------------------------------------------------------

(1) Note: 5 years from the Amendment effective date.

 

5

--------------------------------------------------------------------------------


 

to [          ], 2018, the maturity date (as may be extended and further
extended from time to time) of the Cash Flow Facility under the Cash Flow Credit
Agreement.”

 

2.7.                            Section 3.1(a) of the Credit Agreement is
amended by deleting the dollar figure “$400.0 million” from clause (ii) of the
proviso of the first sentence thereof and replacing it with the dollar figure
“$250.0 million”.

 

3.                                      Representations and Warranties of the
Borrowers.  The Borrowers, jointly and severally, hereby represent and warrant
to the Administrative Agent and the Lenders, as of the date of this Amendment
and as of the effective date of this Amendment, that:

 

3.1.                            The execution, delivery and performance by each
Borrower of this Amendment have been duly authorized by all necessary corporate,
limited liability company or other constituent document action, and this
Amendment constitutes the legal, valid and binding obligation of each Borrower
enforceable against each such Borrower in accordance with its terms, except as
enforceability may be limited by applicable domestic or foreign bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

3.2.                            Each of the execution, delivery and performance
of this Amendment by each Borrower (a) will not violate any Requirement of Law
or Contractual Obligation of such Borrower in any respect that would reasonably
be expected to have a Material Adverse Effect and (b) will not result in, or
require, the creation or imposition of any Lien (other than Permitted Liens) on
any of its properties or revenues pursuant to any such Requirement of Law or
Contractual Obligation.

 

3.3.                            No Default or Event of Default has occurred and
is continuing under the Credit Agreement or any other Loan Document or would
result from the execution and delivery of this Amendment.  In addition, each
Borrower hereby represents, warrants and reaffirms that the Credit Agreement and
each of the other Loan Documents remains in full force and effect.

 

4.                                      Conditions Precedent to Effectiveness. 
The effectiveness of the amendments and other agreements set forth in Section 2
hereof are subject in each instance to the satisfaction or waiver of each of the
following conditions precedent, each in a manner reasonably satisfactory to the
Administrative Agent:

 

4.1.                            Amendment.  This Amendment shall have been duly
executed and delivered by each Borrower, each Agent and each Lender.

 

4.2.                            No Default.  No Default or Event of Default
shall have occurred and be continuing or would result from the effectiveness of
this Amendment.

 

4.3.                            Reaffirmations by Guarantors.  The U.S.
Subsidiary Guarantors and the Canadian Subsidiary Guarantors shall have
reaffirmed their obligations under the U.S. Guarantee and Collateral Agreement
and the Canadian Guarantee and Collateral Agreement, respectively,

 

6

--------------------------------------------------------------------------------


 

in each instance after giving effect to this Amendment, pursuant to written
reaffirmations which are reasonably acceptable to the Administrative Agent and
Canadian Agent, respectively.

 

4.4.                            Legal Opinion.  The Administrative Agent shall
have received an opinion of counsel to the Borrowers as to enforceability of
this Amendment in form and substance reasonably satisfactory to the
Administrative Agent.

 

5.                                      Reference to and Effect Upon the Credit
Agreement and other Loan Documents.

 

5.1.                            Full Force and Effect.  Except as specifically
provided herein, the Credit Agreement and each other Loan Document shall remain
in full force and effect and each is hereby ratified and confirmed by each
Borrower.  The Borrowers hereby confirm that each Loan Document and all
Collateral encumbered thereby will continue to guarantee or secure, as the case
may be, to the fullest extent possible in accordance with the Loan Documents the
payment and performance of all “Obligations” under each of the Loan Documents
(in each case as such terms are defined in the applicable Loan Document).

 

5.2.                            No Waiver.  The execution, delivery and effect
of this Amendment shall be limited precisely as written and shall not, except as
specifically provided herein, be deemed to (a) be a consent to any waiver of any
term or condition, or to any amendment or modification of any term or condition
of the Credit Agreement or any other Loan Document or (b) prejudice any right,
power or remedy which any Agent or any Lender now has or may have in the future
under or in connection with the Credit Agreement or any other Loan Document.

 

5.3.                            Certain Terms.  Each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or any other word
or words of similar import shall mean and be a reference to the Credit Agreement
as amended hereby, and each reference in any other Loan Document to the Credit
Agreement or any word or words of similar import shall be and mean a reference
to the Credit Agreement as amended hereby.

 

6.                                      Counterparts.  This Amendment may be
executed in any number of counterparts, each of which when so executed shall be
deemed an original but all such counterparts shall constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment by telecopier or “pdf” shall be as effective as delivery of a manually
executed counterpart signature page to this Amendment.

 

7.                                      GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT
OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY
STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

 

8.                                      Headings.  Section headings in this
Amendment are included herein for convenience of reference only and shall not
constitute a part of this Amendment for any other purpose.

 

[Signature Pages Follow]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

 

 

BORROWERS:

 

 

 

 

 

 

 

HD SUPPLY, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

HD SUPPLY CANADA INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

HD SUPPLY ELECTRICAL, LTD.

 

 

 

 

 

 

 

By:

HD Supply GP & Management, Inc.,

 

 

its general partner

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

HD SUPPLY UTILITIES, LTD.

 

 

 

 

 

 

 

By:

HD Supply GP & Management, Inc.,

 

its general partner

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

HD SUPPLY FACILITIES MAINTENANCE, LTD.

 

--------------------------------------------------------------------------------


 

 

By:

HD Supply GP & Management, Inc.,

 

its general partner

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

HD SUPPLY CONSTRUCTION SUPPLY, LTD.

 

 

 

 

 

 

 

By:

HD Supply GP & Management, Inc.,

 

its general partner

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

HD SUPPLY WATERWORKS, LTD.

 

 

 

 

 

 

 

By:

HD Supply GP & Management, Inc.,

 

its general partner

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

as Administrative Agent and U.S. ABL Collateral Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title: Duly Authorized Signatory

 

 

 

 

 

 

 

GE CANADA FINANCE HOLDING COMPANY,

 

as Canadian Agent and Canadian Collateral Agent

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title: Duly Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

[                                                    ],

 

as a Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

SCHEDULE OF COMMITMENTS

 

U.S. Facility

 

Lender

 

Address

 

New Commitment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Canadian Facility

 

Lender

 

Address

 

New Commitment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------